Title: To Thomas Jefferson from Thomas Cooper, 20 November 1822
From: Cooper, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        November 20. 1822
                            Columbia
                    I am much obliged to you for your letter. Our town here is crouded with Presbyterian parsons; they are a systematic and persevering sect, and while they have the address to cajole the people out of their money, their power will encrease. he who has any regard for the peace of himself & his family can venture to stem this tide of fanaticism? About 20 Years hence the prevailing sect among the better informed people, will be the Unitarian. I have drawn up the history of the argument on the miraculous conception, with an accurate arrangement of the authorities, but I can never venture to publish it. Even the Unitarians are sectarians, with the sectarian spirit about them; but I agree with you they will gradually cast out the more ignorant fanatics, except the methodists. These last addressing the passions, will keep fast hold of the multitude; more especially from the erotic language of their devotional poetry. Rousseau long ago observed that devotion had borrowed the language of love; and I am persuaded this class of associations has its full effect on the female part of the sectarians, who are not affected by mere argument or sound reasoning.The plan your visitors have adopted, appears to me excellent; but you will have no theological professorships from any sect. To my astonishment, our College here, has suddenly come into vogue. The severities of last year have had a decidedly beneficial effect; and I have reason to believe we shall have as large a number of new Students enter with in a month, as have ever come to this college at the same period before. Our young men are now (that is as yet) studious, civil, orderly: & if no change for the worse takes place, I am satisfied. Our trustees propose revising their code of Laws, which when published I will send to you. Health and peace to you for many years.
                        Thomas Cooper